        CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

THE SATANIC TEMPLE, INC.                               Case No. 19-CV-01122 (WMW/LIB)

                              PLAINTIFF,

v.                                                PLAINTIFF’S MOTION TO STRIKE THE
                                                   DECLARATIONS OF MONTE MILLS
CITY OF BELLE PLAINE, MN                                  AND DAWN MEYER

                            DEFENDANT.

                                       INTRODUCTION

     COMES NOW Plaintiff, by and through counsel of record, on motion to strike the

declarations of Monte Mills (Doc. 84) and Dawn Meyer (Doc. 96) which the City filed in

support of its motion for summary judgment (Doc. 83). FRCP 12(f). Undersigned counsel

are mindful that there are a number of motions at issue in the upcoming April 27 hearing, but

the objection in the response to the motion for summary judgment is insufficient to preserve

the issue of Meyer’s declaration for appellate review; a timely motion to strike is necessary.

Williams v. Evangelical Ret. Homes of Greater St. Louis, 594 F.2d 701, 703 (8th Cir. 1979).

     As objected to in § 1 of TST’s response (Doc. 94), Mills’s declaration fails to affirmatively

show that the affiant is competent to testify to the matters stated. Meyer’s declaration fails for

the same reason and also fails to even offer conclusory allegations on the records custodian

elements.

     Further, Meyer’s declaration was attached to a reply brief. This is improper under both

the federal rules and the local rules. Because TST has no mechanism to respond to Meyer’s

declaration (there is no surreply provided for), prejudice is self-apparent. Further, TST was


19-cv-1122 – motion to strike declarations of Mills and Meyer                        Page 1 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 2 of 10




prohibited from inquiring of Meyer into the subject matter of these documents. The City is

engaging in trial by ambush. The declarations must be struck and the exhibits ignored as rank

hearsay.

   Accordingly, Plaintiff respectfully requests that the Court strike the declarations of Monte

Mills (Doc. 84) and Dawn Meyer (Doc. 96); or at the very least, grant Plaintiff a meaningful

deposition of Dawn Meyer, which will afford TST the opportunity to inquire about the

substance of the declarations.

                                        BACKGROUND

   Plaintiff took the deposition of Dawn Meyer on February 8, 2021. See Exhibit 1

(Deposition of Dawn Meyer). During the deposition, the City’s counsel repeatedly refused to

allow Meyer to answer questions related to the City’s meetings, including at:

a. Meyer Dep. 13:19-25

               Q.· There was a June meeting where a priest came in and objected
               to TST's application, wasn't there?

               MR. MILLS: Objection:· This is beyond the scope of the
               deposition.· There are five topics listed.· The original -- Well, I'll
               just stop there for now.· This is beyond the scope.

b. Meyer Dep. 15:18-21

               Q.· So there was a meeting in July that the City hosted about
               TST's monument; isn't that the case?

               MR. MILLS: Objection. This is beyond the scope of the
               deposition –

c. Meyer Dep. 16:20-25; 17:1-9
             Q. Okay. Did you, in fact, set up that workshop session?



19-cv-1122 – motion to strike declarations of Mills and Meyer                           Page 2 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 3 of 10




               A. There was no council workshop scheduled on July 10th.

               Q. Okay. So you responded that you'll work on getting it set up
               and posted. We see this on Exhibit 7, right?

               MR. MILLS: Objection: This is beyond the scope.

               MR. KEZHAYA: This is meetings, Monte. I've heard your
               objection. Please answer the question.

               MR. MILLS: This is beyond – Meetings constituting the internal
               decision making about plaintiff's request.

   On February 5, 2021–three days before the deposition–the City filed its motion for

summary judgment. (Doc. 83). As support, the City included a declaration for Monte Mills.

(Doc. 84). The Declaration of Monte Mills offered a conclusory allegation that it is founded

on personal knowledge, yet failed to explain how Mills has personal knowledge of, e.g., the

Enacting Resolution, the 2017 Permit, the City’s memorandum drafted by Mike Votca, or any

of the documents created by the City. TST objected by raising this issue. (Doc. 83) at § 1.

   On March 5, 2021, Defendant filed a reply brief to support its motion for summary

judgment, and included the Meyer Declaration in support. (Doc. 96). Meyer’s Declaration

purports to lay a foundation to authenticate the City’s records related to the City Meetings,

which the City had refused TST an opportunity to discover during the deposition. (Doc. 96,

at ¶ 3); compare Meyer Dep. 13:19-25, 15:18-21, 16:20-25, and 17:19. TST was categorically

barred from discovery about this topic, and yet now this information is being improperly

attached to a reply brief supporting a dispositive motion. The Court should strike the

declaration.



19-cv-1122 – motion to strike declarations of Mills and Meyer                     Page 3 of 10
        CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 4 of 10




                                       LEGAL STANDARD

   “Federal Rule of Civil Procedure 56(e)(1) provides that ‘[a] supporting or opposing

affidavit must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant is competent to testify to the matters stated’ . . . an affidavit

which fails to meet any of the three requirements is subject to a motion to strike.” City of

Shawnee, Kan. v. Argonaut Ins. Co., 546 F.Supp.2d 1163, 1177 (D. Kan. 2008)(cited by Federal

Insurance Company v. Sammons Financial Group, Inc., 2014 WL 11514685, at *2 (S.D. Iowa 2014));

accord, McSpadden v. Mullins, 456 F.2d 428, 430 (8th Cir. 1972)(“Affidavits in support of

summary judgment must be made on personal knowledge and contain admissible

evidence…Where an affidavit does not meet this standard, it is subject to a motion to strike”));

see also Postscript Enterprises v. City of Bridgeton, 905 F.2d 223, 226 (8th Cir. 1990); FRCP 56(c)(4).

   “As our Court of Appeals has observed, [t]he purpose of our modern discovery procedure

is to narrow the issues, to eliminate surprise, and to achieve substantial justice.’” In re Potash

Antitrust Litigation, 1996 WL 757185, at *5 (D. Minn. 1996)(quoting Mawby v. United States, 999

F.2d 1252, 1254 (8th Cir. 1993)(emphasis original)). Thus, “[u]nder FRCP 26(a)(1) each party

must, without waiting for a discovery request, provide to the other party ‘the name ... of each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses.’” Disability

Support Alliance v. Heartwood Enterprises, LLC, 2016 WL 740411, at *2 (D. Minn. 2016). The

“[f]ailure to disclose in a timely manner is equivalent to failure to disclose.” Vanderberg v. Petco

Animal Supplies Stores, Inc., 906 F.3d 698, 704 (8th Cir. 2018) And, “[w]here a party fails to make


19-cv-1122 – motion to strike declarations of Mills and Meyer                             Page 4 of 10
        CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 5 of 10




such a disclosure or to supplement an earlier response, it may not ‘supply [that] evidence on a

motion, at a hearing, or a trial, unless the failure was substantially justified or is harmless.’”

Disability Support Alliance, 2016 WL 740411, at *2 (quoting Fed. R. Civ. P. 37(c)(1)).

   “The district court has wide discretion to fashion a remedy or sanction as appropriate for

the particular circumstances of the case,” when a party violates a procedural discovery rule.

Johnson v. J. B. Hunt Transport, Inc., 2013 WL 6731935, at *8 (D. Minn. 2013). “The Court

considers four factors to determine whether exclusion is warranted: (1) the importance of the

excluded material; (2) the explanation of the party for its failure to comply with the required

disclosure; (3) the potential prejudice that would arise from allowing the material to be used

..., and (4) the availability of a continuance to cure such prejudice.” Insignia Systems, Inc. v. News

America Marketing In-Store, Inc., 661 F.Supp.2d 1039, 1052–53 (D. Minn. 2009)(internal citations

and quotations omitted). An untimely disclosure may not be prejudicial to an objecting party

where the prejudice can “be cured in argument in its reply brief.” Sipe v. Fleetwood Motor Homes

of Pennsylvania, 2008 WL 11463568, at *3 (D.Minn. 2008) But, it would be an abuse discretion

to “not afford[] [an objecting party] an opportunity to rebut the evidence,” which was untimely

disclosed. Mawby v. U.S., 999 F.2d 1252, 1254 (8th Cir. 1993).

   Both FRCP 6 and LR 7.1 require, that “any affidavits and exhibits” be filed with the original

motion. LR 7.1(c)(1)(D); see also FRCP 6(c)(2) and 4B Fed. Prac. & Proc. Civ. § 1170 (4th

ed.) (“The party's affidavits must be served with the motion”) (emphasis added).




19-cv-1122 – motion to strike declarations of Mills and Meyer                            Page 5 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 6 of 10




                                          ARGUMENT

1: The declarations should be struck because they fail to lay a foundation.

   The primary reason to strike both declarations is that they fail to lay a foundation. As

addressed in Postscript, a declaration cannot offer merely conclusory statements, but must

affirmatively show that that affiant is competent to testify. Postscript, 905 F.2d at 226. There,

the affidavit was deficient because it consisted “only of conclusory statements from its [a

party’s] attorney.” Id.; see also and Arkansas-Best Freight Sys., Inc. v. Youngblood, 61 F.R.D.

565, 569 (W.D. Ark. 1974) (same); see also John H. Garvey, The Attorney's Affidavit in

Litigation Proceedings 31 Stan. L. Rev. 191 (1979).

       1.1: Mills’s declaration does not offer a foundation and should be struck.

   Mills’s declaration fails to lay a foundation. Just as in Postscript, it offers only conclusory

statements from a party’s attorney. Clearly, the matters in the declaration of the City’s counsel

are not within Mills’s personal knowledge. Williams v. Natkin & Co., 508 F. Supp. 1017, 1019

(E.D. Ark. 1981) (refusing to consider an attorney’s affidavit because “Clearly, the matter in

the affidavit of plaintiff's counsel is not within his personal knowledge”)

       1.2: Meyer’s declaration does not offer a foundation and should be struck.

               1.2.1: No personal knowledge

   Meyer’s declaration is deficient for the same reason as Mills’s. Her declaration offers the

bare conclusory allegation that “I make and submit this declaration based on my personal

knowledge during all relevant times of the matters stated herein.” Doc. 96 at ¶ 1. The sole

attachment to Meyer’s declaration is a document purporting to be meeting minutes for the



19-cv-1122 – motion to strike declarations of Mills and Meyer                        Page 6 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 7 of 10




City’s February 6, 2017 session. Doc. 96-1. The ostensible basis for her personal knowledge

is that she is the City Administrator for Belle Plaine. Id. The problem is that Meyer was not

the City Administrator on February 6, 2017; that was Mike Votca. See Meyer Dep. at 7:12-15.

Because Meyer’s declaration fails to explain how she has personal knowledge of the affairs of

the City from before her time as the City Administrator, Meyer’s declaration fails to

affirmatively show that she has personal knowledge of the matters asserted.

               1.2.2: It is not a record custodian affidavit, either.

   Meyer’s declaration also fails to lay a foundation as a records custodian affidavit. Meyer’s

declaration purports to lay a foundation of various documents drafted by Mike Votca or

otherwise prepared by or for the City. See Doc. 96 at pp. 2-3 (Exhibits no. 35-45). The

problem is that Meyer’s declaration only offers a bare conclusion that “When the City provided

copies of documents to its legal counsel, the City conveyed that such documents are true and

correct copies of the City’s records.” Decl. Meyer at ¶ 2.

   Business records affidavits must meet certain requirements before the records are removed

from the rule against hearsay. See FRE 803(6):

               (A) the record was made at or near the time by--or from information
               transmitted by--someone with knowledge;
               (B) the record was kept in the course of a regularly conducted activity of a
               business, organization, occupation, or calling, whether or not for profit;
               (C) making the record was a regular practice of that activity; [and]
               (D) all these conditions are shown by the testimony of the custodian or
               another qualified witness, or by a certification that complies with Rule 902(11)
               or (12) or with a statute permitting certification[.]

   Meyer’s declaration fails to offer even conclusory allegations about the above factual

predicates. Meyer’s declaration does not say that anyone in the City regularly creates, reviews

19-cv-1122 – motion to strike declarations of Mills and Meyer                      Page 7 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 8 of 10




or maintains the documents contained within her declaration. The Meyer declaration does

not state that Meyer has personal knowledge of the process used to create or maintain the

records. The Meyer declaration does not even state that Meyer has personal knowledge of the

person responsible for creating or maintaining the record.

   The declaration must show affirmatively that the affiant is competent to testify to the

matters stated. Postscript Enterprises v. City of Bridgeton, 905 F.2d 223, 226 (8th Cir. 1990); FRCP

56(c)(4). Because it does not affirmatively show that Meyer is competent to attest to the above

factual predicates, the declaration must be struck. The City’s Exhibits 35-45 are still rank

hearsay, see FRE 801, and the Court should decline to consider them in considering the City’s

motion for summary judgment.

2: The Meyer declaration is untimely and should be struck.

   The Meyer declaration should also be struck because it was attached to the reply. See

FRCP 6(c)(2) and LR 7.1(c)(1)(D). The Rules clearly and explicitly require the attachment of

“any affidavits and exhibits” to the motion, not to the reply brief. Cf. LR 7.1(c)(3)(A)(i)

(permitting a reply memorandum, not affidavits and exhibits); see also 4B Fed. Prac. & Proc.

Civ. § 1170 (4th ed.) (“The party's affidavits must be served with the motion”) (emphasis added).

   As this Court stated in In re Potash, 1996 WL 757185, at *5, one of the goals of modern

discovery is to eliminate surprise in discovery. The late disclosure of Ms. Meyer’s testimony,

with no opportunity to rebut or inquire into the same, is in contravention of the rules of

discovery and creates a surprise scenario in which Plaintiff is forced to challenge conclusory

statements without the opportunity to examine the source of the statements, or provide


19-cv-1122 – motion to strike declarations of Mills and Meyer                          Page 8 of 10
        CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 9 of 10




evidence that clearly counters those aversions. The City cannot be allowed to use the

Declaration of Dawn Meyer to support its dispositive motion, while at the same time avoiding

any inquiry or scrutiny into the veracity of the statements.

   The goal of these rules are clear: to ensure that parties opposing a dispositive motion are

given the fair opportunity to rebut any evidence the proponent of the motion relies upon. By

attaching new evidence and declarations that were not subject to a response by Plaintiff or

even questioning at deposition, the opponent of a dispositive motion is left with no

opportunity to respond to those evidentiary claims. See also LR 7.1 (there is no mechanism

for a surreply).

   Here, the City is not only failing to lay a proper foundation for documents that Ms. Meyer

did not author, it is failing to timely lay a proper foundation. By attaching a declaration to its

reply briefs, the City has precluded TST from its right to challenge the veracity and foundation

of the declarations and their contents. This is exactly the kind of improper presentation of

evidence that the discovery rules are in place to prevent, and accordingly, the declaration

should be struck.

                                         CONCLUSION

   WHEREFORE TST prays this Court strikes the declarations of Mills and Meyer.




19-cv-1122 – motion to strike declarations of Mills and Meyer                        Page 9 of 10
       CASE 0:19-cv-01122-WMW-LIB Doc. 101 Filed 04/13/21 Page 10 of 10




                                      Respectfully submitted on April 13, 2021

                                      KEZHAYA LAW, PLC

                                      /s/ Matthew A. Kezhaya
                                      Matthew A. Kezhaya, Esq. ABA # 2014161
                                      Kezhaya Law PLC
                                      1202 NE McClain Rd
                                      Bentonville, AR 72712
                                      p: (479) 431-6112
                                      f: (479) 282-2892
                                      e: matt@kezhaya.law

                                      ROBERT R. HOPPER & ASSOCIATES, L.L.C.
                                      /s/ Jason S. Juran
                                      Jason S. Juran, Esq. (#397935)
                                      Robert R. Hopper, Esq. (#208760)
                                      333 South 7th Street, Suite 2450
                                      Minneapolis, MN 55402
                                      T: (612) 455-2199
                                      E: jason.juran@robertrhopper.com
                                      E: robert.hopper@robertrhopper.com

                                      ATTORNEYS FOR PLAINTIFF




19-cv-1122 – motion to strike declarations of Mills and Meyer                    Page 10 of 10
